EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig A. McRobbie on 3/1/2022.

The application has been amended as follows: 
Claims 12-13 have been cancelled.  All of the antibodies recited in claim 1 have reformatted IgG4 heavy chains.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1, part (a), is directed to the elected antibody having the CwP1A1 reformatted IgG4 heavy chain corresponding to SEQ ID NO: 15 (449 amino acids) and the CwP1A1 light chain corresponding to SEQ ID NO: 2 (216 amino acids).  This antibody is free of the prior art.  The prior art of record does not disclose or suggest an antibody with these sequences.  Claim 1, parts (b)-(g), are not species which depend from or otherwise require all the limitations of the elected antibody of part (a).  There is no generic claim and parts (a)-(g) do not share common structure.  None of the antibodies of parts (b)-(g) share six identical CDRs (three from the light chain, three from the heavy chain) with the antibody of part (a) or each other.  Nevertheless, the examiner has rejoined these antibodies as they are limited in number and limited with respect to 
Claims 1-3, 11, and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The method of claim 14 is allowable.  The antibodies of claim 1 are free of the art.  In addition to the specification disclosure, those of ordinary skill in the art would have been aware that anti-CD47 antibodies could be used to treat the cancers recited in the claim.  See at least claims of U.S. Patent Nos. 9,650,441; 10,035,855; and 10,844,124.

Claims 1-3, 11, and 14-15 have been fully examined on the merits and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

mpa